Citation Nr: 0716974	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
2004, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than March 23, 
2004, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from March 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's original claim for service connection for 
tinnitus and hearing loss was received on March 23, 2004.


CONCLUSIONS OF LAW

1.  The criteria for award of service connection for tinnitus 
earlier than March 23, 2004, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).

2.  The criteria for award of service connection for 
bilateral hearing loss earlier than March 23, 2004, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice shall be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in March 2004.  Specifically, the 
notification informed him of what the evidence must show to 
establish entitlement to service connection, what additional 
evidence was needed from the veteran, and what information VA 
was responsible for obtaining on the veteran's behalf.  
Additionally, the RO requested that the veteran submit any 
evidence or information in his possession pertaining to his 
claim.

The Board notes that the VCAA notification letter did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, as is the case here, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess, 19 Vet. App. at 490.  In any event, 
the Board notes that the veteran was, in fact, apprised of 
the criteria for award of an effective date in the statement 
of the case (SOC), issued in February 2005.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's earlier 
effective date claims.  The RO obtained the veteran's service 
medical records (SMRs), VA and private medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The veteran was awarded service connection for tinnitus and 
bilateral hearing loss in a rating decision dated in August 
2004, effective from March 23, 2004.  The veteran contends 
that the effective date for both awards should be July 30, 
1966, the date of his release from active duty.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In his substantive appeal, (VA Form 9), dated in March 2005, 
the veteran states that he has experienced ringing in his 
ears ever since he was on active duty.  He contends that had 
he been afforded a proper hearing test upon discharge, his 
problems would have been identified at that time, he would 
have filed a claim, and disability benefits would have been 
granted from July 1966.  However, there was no hearing exam 
performed during the veteran's separation exam and the 
veteran did not file a claim in 1966.  

Here, the Board notes that although the veteran was released 
from active duty in July 1966, he did not file a claim for 
service connection for tinnitus or hearing loss until March 
2004.  Because the veteran's claims for service connection 
were not received within one year of separation from service, 
the effective date can only be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110.  The veteran's claims for service 
connection for tinnitus and hearing loss were received on 
March 23, 2004.  Entitlement to service connection was not 
shown until the audiologic examination conducted in July 
2004.  Even if, arguendo, it were to be shown that 
entitlement arose at the time of separation from service, the 
effective date by law, could not be any earlier than the date 
of the claim--March 23, 2004--because that would be the later 
of the two dates.


ORDER

Entitlement to an effective date earlier than March 23, 2004, 
for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than March 23, 2004, 
for the grant of service connection for bilateral hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


